Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.  
Claims 1-8 and 10-21 are pending.  Claims 1-2, 6-8 and 10-15 are the subject of this FINAL Office Action.  Claims 3-5 and 16-21 are withdrawn.  
Applicants amend claim 1 to recite “wherein the amplification composition does not comprise a template which is hybridizable with the first primer or the second primer.”  However, this only states that the “amplification composition” comprising primers does not include a template.  This reads on a primer composition.  The next step, “subjecting the amplification composition to an amplification reaction in an amplification device” can include a template.  Thus, the claims are not patentably distinct from the claims in the earlier application.
This action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  MPEP § 706.07(b).  Specifically, Applicants amend claim 1 to state the above which does not change the scope of the instant claims, much less patentably distinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application).

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1-2, 6-8 and 10-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by SINGER (US 6,323,337).
As to claims 1-2 and 13-15, SINGER teaches (a) providing an amplification composition comprising a pair of dimer-forming primers; wherein the pair of dimer-forming primers comprises a first primer and a second primer; wherein the first primer and the second primer each comprise a 3'dimer-forming portion, and a nucleotide sequence of the 3'-dimer-forming portion in the first primer is complementary to a nucleotide sequence of the 3'-dimer-forming portion in the second primer; (b) subjecting the amplification composition to an amplification reaction in an amplification device which includes denaturation, annealing and extension temperatures (e.g. PCR cycling); wherein the first primer and the second primer form a dimer through hybridization between the 3'-dimer-forming portions under amplification conditions, and are each extended by a nucleic acid polymerase to form an extended duplex; wherein a detectable signal is provided in a dependent manner on the presence of the extended duplex (c) detecting the detectable signal during or after the amplification reaction at a “detection temperature”; (d) obtaining an indicator indicative of amplification from the detected signal (col. 1, l. 64 – col. 2, l. 6; col. 16, ll. 47-65; Examples 9-10; Figs. 2 & 4); and (e) evaluating the performance of the polymerase based on the indicator obtained (id.).  As to evaluating polymerase activity, this broadly encompasses whether the polymerase extended the primer-dimer, which includes detecting fluorescence or quenching of the primer-dimer as taught in SINGER.
As to claim 6, SINGER teaches well-known reference/control/normalization indicator (Example 8, for example).
As to claim 7, SINGER teaches determining signal intensity (col. 1, l. 28, for example).
As to claims 1 and 8, SINGER teaches primers 6-60 nucleotides long (claim 20).
As to claim 10, SINGER teaches mismatches (col. 18, l. 67).
As to claims 11-12, SINGER teaches FRET labels linked to a detection oligonucleotide upon the formation of a duplex comprising the detection oligonucleotide (Fig. 2, for example; see also cols. 1-2).
Previous Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply filed 09/09/2021 because SINGER in fact teaches every element of Applicants’ very broad claims.  All that Applicants claims require is forming primer-dimers, “wherein a detectable signal is provided in a dependent manner on the presence of the extended duplex (c) detecting the detectable signal during or after the amplification reaction at a ‘detection temperature’; (d) obtaining an indicator indicative of amplification from the detected signal; and (e) evaluating the performance of the polymerase based on the indicator obtained.  In other words, forming primer-dimers that are then detected during/after amplification via labels.  This happens any time a labeled primer (or intercalator) forms a primer dimer in amplification reactions and is intentionally or unintentionally formed and detected, to “evaluate performance” of various “components” of amplification reactions.  SINGER teaches that such primer dimers are formed and detected (intentionally and unintentionally) in order to determine whether the polymerase extended the primer-dimer as previously explained.  Simply put, Applicants’ claims are too broad because they encompass any detection of primer dimers, intentional or not, which is generically correlated with any “component” in an amplification reaction.  Thus, the rejections are maintained.
Furthermore, nothing in the claims requires “no additional templates, primers and probes” (Reply, pg. 9).  The claim recites “A method for evaluating the performance of a component in an amplification composition or an amplification device by an amplification reaction using a pair of dimer-forming primers, comprising the steps of: . . . .”  Not only is the claim silent as to what else is in the “amplification composition or an amplification device by an amplification reaction,” even more, the claims use the open transitional phrase “comprising.”  Thus, the claims encompass any “amplification composition or an amplification device by an amplification reaction using a pair of dimer-forming primers.”
Applicants’ argument that “Example 1 of the specification as filed is performed with only a first and a second primer and without a target nucleic acid template, wherein the first primer and second primer have a dimer-forming portion with 5 nucleotides” is immaterial to all claims that fail to recite the specific primers of Example 1.  The Office cannot import examples from the specification as limitations on the claims.
Finally, SINGER in fact teaches primers that form dimers along their entire lengths (or portions thereof), which primers are 6-60 bases.  Applicants argue that “Applicant respectfully submits that inherency is not applicable to the present case” and “Primer-dimerization can occur along any portion of either primer of a primer-dimer pair” (Reply, pg. 8).  The Office never argued inherency, as is clearly explained above.  Thus, SINGER at least teaches primer-dimer regions of 6-60 bases.
In addition, it is very well known that primer dimers have hybridizing regions that are almost always within the range of 3-20 bases as claimed.
Applicants argue that “The Singer method simply cannot produce a detectable signal upon the formation of any primer-dimer pairs that may occur” because “the Singer method reduces background fluorescence due to primer-dimers present during amplification” (Reply, pg. 9, emphasis original).  However, a reduction in background signal is still a detectable (reduction of) signal.  This is precisely the problem with the breadth of the claims.  Applicants’ claims read on any signal, in any amount, in any direction, by any means, with any type of signal, in any reaction mixture.
Thus, the rejections are maintained.
Current Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply filed 02/11/2022 because Applicants amend claim 1 to recite “wherein the amplification composition does not comprise a template which is hybridizable with the first primer or the second primer.”  However, this only states that the “amplification composition” comprising primers does not include a template.  This reads on a primer composition.  The next step, “subjecting the amplification composition to an amplification reaction in an amplification device” can include a template.  SINGER teaches providing primers, then adding template as explained above.  
Furthermore, the “temlpates” in SINGER can be primer oligonucleotides.  For example, SINGER teaches methods of testing/assaying enzyme activities using oligonucleotides with primers to form dimers and detecting fluorescence (col. 18, claims 20, 28).  “In a preferred embodiment, the oligonucleotide is a primer” (col. 3, ll. 5-6).  Thus, the oligonucleotides of these assays are primers used as templates for another primer (AKA dimer).
Thus, the claims remain rejected.
The claims remain too broad for the actual invention disclosed in the specification.  Applicants are encouraged to amend the claims as explained below.

Allowable Subject Matter
	The primer-dimer pairs of Table 2 from the Specification are allowable because the prior art fails to teach or suggest the specific design parameters of those primers as explained and shown in Example 2 of the Specification.

Prior Art
The following prior art is considered pertinent: US 6,001,611; WO 2015/147377; Primer Dimer, Wikipedia, available at https://en.wikipedia.org/wiki/Primer_dimer, accessed 04/13/2021.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637